UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: CHARLES E. TOPPER,               
                              Debtor.


CITIBANK SOUTH DAKOTA, N.A.;
KEVIN FITZPATRICK, PC,                             No. 01-1532
                Plaintiffs-Appellees,
                 v.
CHARLES E. TOPPER,
              Defendant-Appellant.
                                        
          Appeal from the United States District Court
           for the District of Maryland, at Greenbelt.
                Peter J. Messitte, District Judge.
      (CA-01-425-PJM, BK-99-22451-DK, AP-00-1087-DK)

                      Submitted: October 31, 2001

                      Decided: November 16, 2001

 Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

John L. Dowling, LAW OFFICE OF JOHN L. DOWLING, Olney,
Maryland, for Appellant. Kevin M. Fitzpatrick, KEVIN M. FITZ-
PATRICK, P.C., Fairfax, Virginia; Kevin M. O’Donnell, HENRY &
O’DONNELL, P.C., Fairfax, Virginia, for Appellees.
2                      In Re: CHARLES E. TOPPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Charles E. Topper appeals from the district court’s order denying
leave to appeal an interlocutory order of the bankruptcy court and dis-
missing his appeal. We dismiss the appeal for lack of jurisdiction.

   The district court properly determined that the bankruptcy court
order dismissing Topper’s motion for sanctions is not a final order.
A final order is one that disposes of all the issues in dispute as to all
parties, and "ends the litigation on the merits and leaves nothing for
the court to do but execute the judgment." Catlin v. United States, 324
U.S. 229, 233 (1945). A denial of a motion for sanctions is not final
and is reviewable on appeal from a final judgment. See In re Under-
writers at Lloyds, 666 F.2d 55, 58 (4th Cir. 1981).

   In appeals from bankruptcy courts, district courts have mandatory
jurisdiction over final orders and discretionary jurisdiction over inter-
locutory orders. 28 U.S.C. § 158(a). In contrast, circuit courts, with
limited exceptions, only have jurisdiction over appeals from final
orders, not over appeals of interlocutory orders. 28 U.S.C. § 158(d);
see In re Wallace & Gale Co., 71 F.3d 21, 24 (4th Cir. 1995) (stating
general rule and listing exceptions). Because Topper attempts to
appeal from an interlocutory order, not a final order, and because
none of the exceptions apply to his appeal, id., we dismiss this appeal
for lack of jurisdiction. We dispense with oral argument because the
facts and legal conclusions are adequately presented before the court
and argument would not aid the decisional process.

                                                           DISMISSED